office_of_chief_counsel internal_revenue_service memorandum number release date cc pa cbs b02 gl-131886-00 uilc date march to associate area_counsel kansas city small_business self-employed from lawrence h schattner branch chief collection bankruptcy summonses branch procedure administration subject payment of administrative expenses under chapter of the bankruptcy code this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue may a chapter plan provide for payment to lower priority creditors before administrative expenses have been paid in full if the holders of administrative expense claims have not consented to such treatment conclusion an unpaid administrative claim for federal taxes in a chapter case must be paid before or at the same time as distributions are made to creditors with lower-priority claims the better interpretation of b c b is that payments cannot be made to lower-priority creditors unless any unpaid administrative expense is paid in full either first or at the same time as other claims are paid if a chapter debtor does not pay significant tax_liabilities accruing after the filing of the petition the preferred course of action for the service is to move for dismissal of the case rather than to file an administrative expense claim see i r m gl-131886-00 law and analysis chapter of the bankruptcy code provides procedures for the adjustment of the debts of a family farmer with regular annual income b c a makes confirmation of a chapter plan conditional on compliance with all the provisions of chapter and the other applicable provisions of the bankruptcy code under a chapter plan the debtor submits all or a part of the debtor’s future earnings or other future income to the supervision and control of a trustee b c a only the debtor can file a plan and the plan must be filed within days of the filing of the petition b c sec_1221 the plan may not provide for payments over a period longer than years unless the court for cause approves a longer period of up to years b c sec_1222 sec_1222 requires that the plan provide for the full payment in deferred cash payments of all claims entitled to priority under b c sec_507 unless the holder of a particular claim agrees to a different treatment sec_1222 states that a plan may provide for payments on any unsecured claim to be made concurrently with payments on any secured claim or any other unsecured claim sec_507 enumerates nine categories of expenses and claims that have priority in plan distributions the first category listed in sec_507 consists of administrative expenses allowed under b c sec_503 and fees and charges assessed against the estate under chapter of title administrative expenses allowable under sec_503 include among other items the actual necessary costs and expenses of preserving the estate and any_tax incurred by the estate except a tax specified in sec_507 or attributable to an excessive allowance of a tentative_carryback_adjustment that the estate received and any fine penalty or reduction in credit relating to a tax that is an administrative expense section b directs how payments of administrative expenses and fees and charges assessed against the estate under chapter of title are to be made it provides the legislative_history of the bankruptcy reform act of regarding section b which is a chapter provision identical in wording to section b provides subsection a now subsection b of section requires that before or at the time of each payment any outstanding administrative expenses and any percentage fee due for a private standing before or at the time of each payment to creditors under the plan there shall be paid - any unpaid claim of the kind specified in sec_507 chapter trustee be paid in full emphasis added gl-131886-00 h_rep_no 95th cong 2d sess determining the meaning of a provision of the bankruptcy code begins with the language of the statute itself 489_us_235 if the statute is coherent and consistent there generally is no need for a court to inquire beyond the plain language of the statute id the plain meaning of the statute should be conclusive except in the rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intention of its drafters id quoting griffen v oceanic contractors inc 458_us_564 however if the text of the statute is ambiguous it is appropriate to look to a statute’s legislative_history 501_us_157 sec_503 of the bankruptcy code provides for the allowance of administrative expenses and sec_507 gives the payment of those expenses priority when assets are distributed from the bankruptcy_estate the priority given administrative expenses is premised in part on the belief that administration of the bankruptcy_estate is for the collective benefit of the creditors and so it is the creditors who should by virtue of a lower return bear the cost of that administration collier on bankruptcy a pincite resnick sommer ed 15th ed rev the time at which administrative expenses must be paid varies depending on the chapter under which the case is filed and the circumstances of the case thus in a chapter liquidation administrative expenses must be paid first when the assets of the estate are distributed b c a in a chapter reorganization administrative expenses must be paid in cash on the effective date of the plan unless the holder of the claim has agreed otherwise b c a a in chapter and chapter cases where the debtor’s regular annual income over the term of the plan serves as a source of payments to creditors it would be impractical in many cases to require that administrative expenses be paid in cash on the effective date of the plan accordingly under chapter sec_12 and unpaid administrative expenses must be paid before or at the time of each payment to creditors unless the holder has agreed otherwise b c b and b requiring full payment of outstanding administrative expenses first as money comes into the estate from the debtor’s earnings effectuates the priority given administrative expenses by sec_507 chapter sec_12 and also require that the plan provide that priority claims be paid in full in deferred cash payments and permit payments on a unsecured claim to be made concurrently with payments on any other unsecured or secured claim b c sec_1222 and b b c a and b some bankruptcy courts have relied on those provisions to conclude that a chapter or chapter plan can provide for the payment of administrative claims in installments at the same time that payments of lower priority claims are made over the life of the plan gl-131886-00 three reported bankruptcy cases have confirmed chapter plans that provided for payment of administrative expenses over the life of the plan concurrently with payments to secured and unsecured creditors 228_br_746 bankr ore chapter debtors allowed to propose a plan which provides for payment of administrative expenses over the life of the plan concurrently with payments to secured or unsecured creditors 144_br_516 bankr d colo section b clearly and unambiguously allows administrative expense payments to be drawn out over the full term of the plan 142_br_397 bankr d mont construing section to mean that administrative claim payments can be drawn out over the term of the plan holdings in chapter cases have been regarded by the courts as instructive in chapter cases because the legislative_history of chapter although sparse indicates that congress modeled chapter on the provisions of chapter see eg bdt farms inc 21_f3d_1019 n 10th cir the bankruptcy courts in in re ryan and in re palombo in reaching their conclusions relied in part on a case interpreting b c b a chapter provision identical to section b see in re parker 15_br_397 bank e d tenn aff’d 21_br_692 e d tenn in re parker determined that concurrent payments of administrative expenses and general unsecured claims are allowed under section b because section b specifically permits payment of priority claims concurrently with payments on general unsecured claims while in re parker concluded that the trustee in a chapter proceeding is not required to pay administrative expenses in full before the trustee can make any payment to creditors the bankruptcy court in 304_br_751 bankr e d mich concluded otherwise in re harris read section b as requiring that at any given time after confirmation of the plan if there is any unpaid allowed administrative expense no payment may be made to any other creditor under the plan unless the unpaid administrative expense is paid in full either first or at the same time a partial payment would not satisfy section b because there still would be an unpaid administrative claim the court interpreted the before or at the time of each payment phrase in section b as addressing situations where at any given time there are funds available for distribution to other creditors after full payment of the administrative claims b efore or at the time of each payment permits the remaining funds to be paid immediately to creditors in other classes without having to wait for the next monthly distribution as the court pincite_br_757 stated thus for example when the chapter trustee makes her first monthly disbursement after confirmation she may not disburse any payment to secured or unsecured creditors unless at the same time the trustee pays in full the unpaid allowed attorney fees of debtors’ counsel gl-131886-00 the court’s holding in in re harris is supported by the legislative_history of the bankruptcy reform act of which enacted section that legislative_history makes it clear that congress intended to delay payment to pre-petition creditors in chapter cases until administrative expenses are paid in full see h_rep_no 95th cong 2d sess stating that any outstanding administrative expenses must be paid in full before or at the time of payments to other creditors the bankruptcy court’s reading of section b in in re harris supports the position that pursuant to the identical provision of section b a chapter plan must provide for payment of administrative expenses in full before payments may be made to lower priority creditors administrative expenses have priority over other unsecured claims under the bankruptcy code and it would be inconsistent with the purpose of providing priority if other unsecured creditors receive distributions under a chapter plan while administrative expenses are outstanding given the language of section b the purpose of providing priority to administrative expenses under the bankruptcy code and the holding of in re harris and the legislative_history of the chapter analog to section b the service has strong support for continuing to contend that its administrative expense claim in a chapter case must be paid in full before other creditors with lower priority begin receiving payments however before filing an administrative claim for post-petition taxes in a chapter case the service should consider whether other action is more appropriate in cases where a chapter debtor has not paid significant tax_liabilities accruing post-petition the internal_revenue_manual provides that the service should consider moving for dismissal of the case i r m case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
